t c memo united_states tax_court charles l hartley petitioner v commissioner of internal revenue respondent docket no filed date charles l hartley pro_se lisa dicerbo for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the amount of the deficiency was subsequently increased in respondent’s amendment to answer filed date respondent now asserts that the deficiency for the taxable_year is dollar_figure the issue for decision is whether petitioner is liable for the sec_72 additional tax for distributions from qualified_retirement_plans findings_of_fact at the time the petition was filed petitioner resided in west virginia petitioner received distributions totaling dollar_figure from qualified_retirement_plans during the taxable_year petitioner reported this amount as income from pensions and annuities on his federal_income_tax return opinion as a general_rule the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 however the commissioner bears the burden_of_proof with respect to any increase in deficiency see rule a our conclusion however is based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see 124_tc_95 petitioner testified that he had the funds distributed from his qualified_retirement_plans because he was instructed to do so by a family court judge in 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure order to pay alimony to his ex-wife respondent contends that the distribution is subject_to the additional tax in sec_72 and that petitioner did not satisfy any of the exceptions in sec_72 sec_72 provides for an additional tax where a person withdraws money from a qualified_retirement_plan imposition of additional tax --if any taxpayer receives any amount from a qualified_retirement_plan as defined in sec_4974 the taxpayer’s tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income exceptions to this rule are found in sec_72 petitioner has not identified any exception applicable to this case nor have we regarding petitioner’s contention that he used the qualified_retirement_plan distributions to pay for court- ordered alimony sec_72 provides c payments to alternate payees pursuant to qualified domestic relations orders --any distribution to an alternate_payee pursuant to a qualified_domestic_relations_order within the meaning of sec_414 to qualify for the sec_72 exception the distribution must be made by the plan_administrator to an alternate_payee in response to a qualified_domestic_relations_order qdro bougas v commissioner tcmemo_2003_194 tax ct memo lexi sec_194 at sec_414 defines alternate_payee as any spouse former spouse child or other dependent of a participant who is recognized by a domestic_relations_order as having a right to receive all or a portion of the benefits payable under a plan with respect to such participant a qdro was never prepared with respect to petitioner’s qualified_retirement_plans furthermore the distributions were made to petitioner and not to an alternate_payee as a result the distributions do not satisfy the qdro exception of sec_72 petitioner also has not satisfied any of the other exceptions of sec_72 accordingly we hold that the dollar_figure of distributions from petitioner’s qualified_retirement_plans is subject_to the sec_72 additional tax in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered for respondent
